DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the sheet has a plurality of cross-seams intersecting the spiral seam, and consecutive cross-seams of the plurality of cross-seams are spaced apart from one another by progressively decreasing distances along the spiral seam in a direction from the base to the top of the frusto- cone” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17; line 8-12 recited that “the sheet has a plurality of cross-seams intersecting the spiral seam, and consecutive cross-seams of the plurality of cross-seams are spaced apart from one another by progressively decreasing distances along the spiral seam in a direction from the base to the top of the frusto- cone”. However the examiner couldn’t find any description about “the sheet has a plurality of cross-seams intersecting the spiral seam, and consecutive cross-seams of the plurality of cross-seams are spaced apart from one another by progressively decreasing distances along the spiral seam in a direction from the base to the top of the frusto- cone” in the specification or drawings, considering in particular, Figs. 3-9.  Therefore, the above mentioned limitations are new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-26 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17; line 8-12 recited that “the sheet has a plurality of cross-seams intersecting the spiral seam, and consecutive cross-seams of the plurality of cross-seams are spaced apart from one another by progressively decreasing distances along the spiral seam in a direction from the base to the top of the frusto- cone”. However the examiner couldn’t find any description about “the sheet has a plurality of cross-seams intersecting the spiral seam, and consecutive cross-seams of the plurality of cross-seams are spaced apart from one another by progressively decreasing distances along the spiral seam in a direction from the base to the top of the frusto- cone” in the specification or drawings, particularly Figs. 3-9.  Therefore the above mentioned features are inconsistent with the specification and failed to particularly point out and distinctly claim the subject matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-19 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DUPPACH, EP 0004538, in view of Wahlen, US 2010/0095508.
Regarding claim 17, DUPPACH discloses; a tower (Fig. 1; 1) comprising: 		a sheet (Fig. 1 and abstract; strip material 2) formed as a frusto-cone (Fig. 1; 1 and abstract; conical tube 1 has base and top) having a base and a top, wherein 		the base has a first diameter (Fig. 1; base diameter of conical tube 1), the top has a second diameter less (Fig. 1; top diameter of conical tube 1 is less than the base diameter of conical tube 1) than the first diameter of the base, the sheet has a first edge and a second edge (Fig. 1 and abstract; edges of strip material 2 coupled helically) coupled to one another along a spiral seam (Fig. 1 and abstract; helically running seam 4) extending from the base to the top and centered about a center axis (Fig. 1 and abstract; longitudinal axis A) defined by the frusto-cone, 						DUPPACH substantially discloses the invention of a tube made of helically wound strip material with a helically running seam, along which the edges of the strip material are firmly connected but is silent about the sheet has a plurality of cross-seams intersecting the spiral seam, and consecutive cross-seams of the plurality of cross-seams are spaced apart from one another by progressively decreasing distances along the spiral seam in a direction from the base to the top of the frusto- cone. 		However Wahlen teaches about a plurality of cross-seams (Fig. 2D; seam 203-1,203-2 and 203-3) intersecting the spiral seam, and consecutive cross-seams of the plurality of cross-seams are spaced apart from one another (Fig. 2D; seam 203-1,203-2 and 203-3 are spaced apart from one another) by progressively decreasing distances (Fig. 2D; distance between seam 203-1 and 203-2 and between 203-2 and 203-3 is progressively decreasing) along the spiral seam in a direction from the base to the top of the frusto- cone.											It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify DUPPACH by providing the sheet has a plurality of cross-seams intersecting the spiral seam, and consecutive cross-seams of the plurality of cross-seams are spaced apart from one another by progressively decreasing distances along the spiral seam in a direction from the base to the top of the frusto- cone, as taught by Wahlen, providing a plate to a rolling device and rolling the plate with the rolling device in a helical pattern having seam. The method further includes changing an angle of the seam to roll the plate into a conical shape and then welding the seam [0007]. 
Regarding claim 18, DUPPACH discloses; the sheet is without in-plane deformation from the base to the top (Fig. 1 and abstract; strip material 2 of conical tube 1 is without in-plane deformation) of the frusto-cone.
Regarding claim 19, DUPPACH discloses; the spiral include a weld (Fig. 1 and abstract, description; last paragraph of page 2; helically running weld seam 4). 			DUPPACH substantially discloses the invention of a tube made of helically wound strip material with a helically running seam, along which the edges of the strip material are firmly connected but is silent about each cross-seam of the plurality of cross-seams include a weld. However Wahlen teaches about each cross-seam of the plurality of cross-seams include a weld (Fig. 2D; welded seam 203-1,203-2 and 203-3).	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify DUPPACH by providing each cross-seam of the plurality of cross-seams include a weld, as taught by Wahlen, providing a plate to a rolling device and rolling the plate with the rolling device in a helical pattern having seam. The method further includes changing an angle of the seam to roll the plate into a conical shape and then welding the seam [0007]. 
Regarding claim 23, DUPPACH, EP 0004538 discloses; in a planar form of the sheet, the first edge and the second edge each include respective straight sections (Fig. 1 and abstract; edges of strip material 2 are straight).
Regarding claim 24, DUPPACH, EP 0004538 discloses; the first edge includes a first stepped spiral, and the second edge includes a second stepped spiral parallel to the first stepped spiral (Fig. 1 and abstract; edges of strip material 2 coupled helically with helically running seam 4).
Regarding claim 25, DUPPACH, EP 0004538 discloses; the first edge and the second edge overlap (Fig. 1 and abstract, description; last paragraph of page 2; overlap weld seam 4) one another by a predetermined amount along the spiral seam.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DUPPACH, EP 0004538, in view of Wahlen, US 2010/0095508 and further in view of Andersen, US 6732906.
Regarding claim 20, DUPPACH substantially discloses the invention of a tube made of helically wound strip material with a helically running seam, along which the edges of the strip material are firmly connected but is silent about the sheet has a maximum width of 2 m. However Andersen teaches that a decoiler 12 for rolls of steel 1 is provided. The decoiler preferably is capable of handling 50,000 pound coils of 48 inch width (48 inch=1.2m) and 3/8 inch thick steel strip (Col.1; Ln. 65-67).			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify DUPPACH by providing the sheet has a maximum width of 2 m, as taught by Andersen, to provide a method and apparatus for the manufacture of tapered support towers in a continuous operation (Col.1; Ln. 36-37).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DUPPACH, EP 0004538, in view of Wahlen, US 2010/0095508 and further in view of MATHIS, EP 1544376.
Regarding claim 21, DUPPACH substantially discloses the invention of a tube made of helically wound strip material with a helically running seam, along which the edges of the strip material are firmly connected but is silent about the first diameter of the base is greater than 4.3 m. However MATHIS teaches that wind turbine 1 base have a diameter in the range of 5.8m (Description; page 3; 2nd paragraph).			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify DUPPACH by providing the first diameter of the base is greater than 4.3 m, as taught by MATHIS, the object of the invention is an inner formwork section or an inner formwork system of the type mentioned, by, or by the material saving is achieved (Description; page 2; 2nd last paragraph). 
Allowable Subject Matter
Claims 22 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729